Citation Nr: 0947722	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for hypertensive 
cardiovascular disease.

2. Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to October 
1978.  He was born in June 1935.  The veteran is not 
represented at this time.
  
This matter came before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied, in 
pertinent part, entitlement to a rating in excess of 30 
percent for bronchial asthma, and service connection for 
hypertensive cardiovascular disease.  

This case was previously before the Board in February 2008 
and was remanded to the RO for additional development.

The issue of entitlement to an increased evaluation for 
bronchial asthma is addressed in the REMAND section of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

Hypertensive cardiovascular disease was not shown during 
service or for years thereafter, and there is no medical 
evidence of a nexus to service.


CONCLUSION OF LAW

Hypertensive cardiovascular disease was not incurred in or 
aggravated in-service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in September 2004, and 
March 2008 correspondence of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claim was readjudicated in an October 2009 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the claimant has 
actual notice of the rating criteria, and because the claim 
has been readjudicated no prejudice exists.  There is no 
evidence of any VA error in notifying or assisting the 
claimant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the claimant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes copies of his written 
contentions, service medical records, private medical 
records, VA medical records and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).   Service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).   Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.   If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each 
case with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Background

The service medical records are entirely silent for any 
complaints, treatment, or diagnosis of hypertensive 
cardiovascular disease.  

The Veteran has stated that he was seen for his heart 
problems soon after his separation from service, but that the 
private physician he was seen by has since died and records 
were unavailable. 

Treatment records from various facilities reflect that the 
Veteran had had serious heart problems for which he has had 
heart surgery in early 2000.

A September 2004 VA examiner noted that the Veteran underwent 
an aneurysmectomy in 2000.  X-rays revealed that his aorta 
was prominent, and sternal wires were seen.  His heart was 
not enlarged.  The impression was S/P open chest surgery; 
atherosclerotic aorta.

In a July 2009 VA examination, the claims file and medical 
records were reviewed.  The Veteran reported chest pains and 
coughs beginning in late 1999 while in Guam.  He was 
diagnosed with an aortic aneurysm near his heart.  In March 
2000 he underwent aortic valve replacement, and 
reconstruction of the ascending aorta and proximal arch of 
the aorta at Tripler Army Medical Center.  He currently had 
occasional chest pain and dizziness. He took medication and 
regularly saw his doctor.  He has had no recent 
hospitalizations.  X-rays revealed that the heart was not 
enlarged; and, the aorta was tortuous and calcified.  The 
examiner opined that the hypertensive cardiovascular disease 
was less likely as not (less than 50/50 probability) related 
to his bronchial asthma and COPD.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that there is a preponderance of evidence against 
entitlement to service connection for hypertensive 
cardiovascular disease. 

The service medical records are entirely silent as to any 
complaints, treatment, or diagnosis of hypertensive 
cardiovascular disease.  Moreover, there is no competent 
evidence that hypertensive cardiovascular disease was 
manifested to a compensable degree within one year following 
the Veteran's discharge from active duty.    

There is no medical opinion of record relating the Veteran's 
current hypertensive cardiovascular disease and his period of 
service or to any service-connected disability.

The VA examiner in July 2009, after reviewing the claims file 
and medical records, opined that there was no medical 
evidence that the Veteran's hypertensive cardiovascular 
disease was related to his bronchial asthma and COPD.  

The only evidence in support of the claim are statements from 
the Veteran; who as a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  The Veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation. 38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006). However, 
hypertension is not a disability subject to lay diagnosis.  
While some symptoms of the disorder may be reported by a 
layperson, the diagnosis requires medical training.  The 
veteran does not have the medical expertise to diagnose 
himself with that disorder, nor does he have the medical 
expertise to provide an opinion regarding its etiology.  
Thus, the veteran's lay assertions are not competent or 
sufficient in this instance.  

Accordingly, the Board finds that, because the more probative 
facts and evidence of record are against finding a link 
between military service and hypertensive cardiovascular 
disease that service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease is denied.


REMAND

The record reflects that a July 2002 VA examination included 
PFT results of FEV1 of 45 percent and FEV1/FVC of 49 percent 
prior to bronchodilation.  Post bronchodilation results were 
FEV1 of 64 percent and FEV1/FVC of 86 percent.  The diagnosis 
was bronchial asthma with severe obstructive ventilatory 
defect.

A September 2004 VA examination included post bronchodilation 
PFT results of FEV1 of 58 percent and FEV1/FVC of 66 percent.  
The diagnosis was bronchial asthma with moderate obstructive 
ventilatory patterns with response to bronchodilator.

An April 2007 VA examination included post bronchodilation 
PFT results of FEV1 of 83 percent and FEV1/FVC of 66 percent.  
The examiner reported the PFT results as mild obstructive 
ventilatory pattern.  

In the July 2009 VA examination, it was noted that the 
Veteran was first diagnosed with bronchial asthma in 1965.  
He recalled being hospitalized several times in the past and 
treated for asthma, but cannot remember the dates.  His last 
confinement was in the early 2000s.  He complained of on and 
off dyspnea, coughing, and body weakness.  He has had no lung 
surgery and has not had any hospitalizations within the past 
12 months.  He is regularly treated by a physician.  
 
His medical treatment included oxygen at home 3 to 4 times 
daily as needed; inhaled bronchodilator, anti-inflammatory 
and oral bronchodilator daily.  He did not use steroids, 
antibiotics, or other immunosuppressant medications.  He has 
reported 3 or more acute asthma attacks per week; and, 2 
periods of incapacity periods in the past 12 months.  He had 
a history of coughing with frequent clear expectorant.  A 
pulmonary function test (PFT) resulted in FEV1 (forced 
expiratory volume) of 33 percent of the predicted values 
(prior to bronchodilation), and FEV1/FVC (forced vital 
capacity) of 59 percent (post bronchodilation).  No post 
bronchodilation FEV1 was provided.  The examiner reported the 
PFT results as moderate obstructive ventilatory pattern with 
a concomitant restrictive ventilatory defect.  

The Veteran's claims folder was also reviewed and it was 
opined that his COPD had its onset during his service or was 
at least as likely as not related to his bronchial asthma.  

To ensure that the record accurately reflects the current 
severity of the Veteran's service-connected bronchial asthma, 
the Board finds that a more thorough examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected disability.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination).  The examiner should, 
to the extent possible, distinguish symptoms attributable to 
bronchial asthma from those attributable to any other 
respiratory disability that is not service-connected- i.e., 
chronic obstructive pulmonary disorder (COPD).  The Board 
points out that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a higher rating for bronchial 
asthma.   In addition, as the appellant is not represented, 
he should also be advised of his right to appoint a 
representative. 38 C.F.R. § 20.600 (2009).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant should be advised of 
his right to appoint a representative. 38 
C.F.R. § 20.600 (2009). Any indicated 
assistance should follow.

2.  The AMC/RO should send to the Veteran 
a letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to 
treatment for bronchial asthma that is 
not currently of record.

3.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
respiratory examination, by an 
appropriate examiner, to determine the 
current severity of his service-connected 
bronchial asthma.  The entire claims file 
must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of his documented medical 
history and assertions.  All necessary 
tests and studies should be accomplished 
and all clinical findings reported in 
detail.

The examiner should arrange for PFT 
studies to be accomplished, with FEV-1 
and FEV-1/FVC results required by the 
rating schedule (38 C.F.R. § 4.97, DC 
6602).  The examiner should comment on 
the Veteran's effort.  If any of these 
particular test results cannot be 
obtained, the examiner must provide an 
explanation.

The examiner must also report on whether 
the Veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner must indicate whether the 
Veteran requires at least monthly visits 
to a physician for required care of 
asthmatic exacerbations, or; intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or; the Veteran suffers 
more than one asthmatic attack per week 
with episodes of respiratory failure; or 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications. 

In providing the above-noted findings, 
the examiner should, to the extent 
possible, identify any additional 
disability associated with the Veteran's 
COPD, which was found noted to be related 
to his service or his service-connected 
asthma by the VA examiner in July 2009.  
The examiner should identify the level of 
disability of the Veteran's overall 
respiratory impairment.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
a higher rating for bronchial asthma in 
light of all pertinent evidence and legal 
authority.  In addition, the AMC/RO must 
discuss whether "staged" ratings are 
warranted pursuant to Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).

5.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
pertinent evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


